Exhibit 10.3

 

AMENDMENT AGREEMENT NO. 3  TO UPDATE SERIES

FOR THE CUSTODIAN AGREEMENT

This Amendment No. 3  to the Custodian Agreement dated July 31, 2019 (this
“Amendment”), is made and entered into by and among UNITED STATES COMMODITY
FUNDS LLC, a Delaware limited liability company (the “Sponsor”), the UNITED
STATES COMMODITY INDEX FUNDS TRUST, a Delaware statutory trust (the “Trust”), on
its own behalf and on behalf of each series established and designated by the
Trust as a fund and listed on Annex A to the Agreement (each, a “Fund” and
collectively, the “Funds”), and BROWN BROTHERS HARRIMAN & CO. (“BBH&Co.” or the
“Custodian”) (each, a “Party” and collectively, the “Parties”).

WHEREAS, the Parties have entered into a certain Custodian Agreement dated July
22, 2010, as amended from time to time (the “Agreement”); and

WHEREAS, the parties hereto desire to amend the Agreement as provided herein by
amending Annex A of this Agreement and removing Schedules 1-B and 1-D of the
Agreement, which are no longer applicable to the Agreement.

NOW THEREFORE, for and in consideration of the agreements herein made and other
good and valuable consideration, the parties hereto agree as follows:

I.          AMENDMENTS

The Agreement is hereby amended by making the following change to Annex A
thereto:

LIST OF SERIES TRUST(S) ESTABLISHED

BY THE UNITED STATES COMMODITY INDEX FUNDS TRUST

 

Fund

Relevant Schedule

1.

United States Commodity Index Fund

Schedule 1 to this Agreement

2.

United States Copper Index Fund

Schedule 1-C to the Amendment Agreement dated December 16, 2010

3.

 

 

 

The Parties acknowledge that Schedule 1 and Schedule 1-C, as included in prior
amendments to the Agreement, shall supplement and not supersede Schedule 1 of
the Agreement and Schedules 1-B and 1-D of the Agreement, which are no longer
applicable to the Agreement, shall be removed and of no further force or effect.

II.        REPRESENTATIONS

Each Party represents to the other Parties that:

(a)



Status.  It is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and, if relevant under such
laws, in good standing;

 

 








(b)        Powers.  It has the power to execute and deliver this Amendment and
to perform its obligations hereunder, and has taken all necessary action to
authorize such execution, delivery and performance;

(c)        No Violation or Conflict.  Such execution, delivery and performance
do not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;

(d)        Consents.  All governmental and other consents that are required to
have been obtained by it with respect to this Amendment have been obtained and
are in full force and effect and all conditions of any such consents have been
complied with; and

(e)        Obligations Binding.  Its obligations under this Amendment constitute
its legal, valid and binding obligations, enforceable in accordance with its
respective terms (subject to applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

III.       MISCELLANEOUS

(a)        Entire Agreement.  The Amendment constitutes the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all oral communication and prior writings (except as otherwise provided herein)
with respect thereto.

(b)        Counterparts.  This Amendment may be executed in multiple
counterparts, each of which when executed and delivered shall be deemed to be an
original and all of which taken together shall constitute but one and the same
instrument.

(c)        Headings.  The headings used in this Amendment are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Amendment.

(d)        Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

(e)        Terms.  Terms used in this Amendment, unless otherwise defined
herein, shall have the meanings ascribed to them in the Agreement.

(f)        Agreement.   Any and all references to the Agreement shall hereafter
refer to the Agreement as amended by this Amendment and as the same may be
amended, supplemented or modified from time to time.  Unless otherwise defined
herein, capitalized terms not defined herein shall have the same meanings
assigned to such terms in the Agreement as amended by this Amendment.

Except as amended hereby, all other terms and conditions of the Agreement shall
remain the same and in full force and effect.





-2-




IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first written above.

UNITED STATES COMMODITY FUNDS LLC

 

 

 

 

 

By:

/s/ John P. Love

 

 

Name: John P. Love

 

 

Title: President and CEO

 

 

 

 

 

 

UNITED STATES COMMODITY INDEX FUNDS TRUST, on its own behalf and on behalf of
each Fund

 

By:

United States Commodity Funds LLC, as Sponsor

 

 

 

 

By:

/s/ John P. Love

 

 

 

Name: John P. Love

 

 

 

Title: President and CEO

 

 

 

 

 

 

BROWN BROTHERS HARRIMAN & CO.

 

By:

/s/ Shawn McNinch

 

 

Name: Shawn McNinch

 

 

Title: Managing Director

 

 

Address: 50 Post Office Square

 

 

 

Boston, MA 02110-1548

 

 

-3-

